DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001-116667 (Nokatsu et al), see translation. As to claim 1, Nokatsu et al disclose a sampling lance (probe) including a gas sample pipe (1, 2) which is divided in a lance pipe (gas section pipe 1) and a connection pipe (gas suction pipe 2) which connects the lance pipe to a gas scrubber (water tank 13), a first scraper (clean tool 5)  and a second scraper (clean tool 12) .  
Claims 7, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2001-116667 (Nokatsu et al) as applied to claims 1-6, 8, and 12-14 and 16 above, and further in view of JP H0321472.  As to claims 7, 9-11 and 15, as best understood, Nokatsu et al fail to teach usage of a cooling jacket and medium with an and inlet. In a related prior art device, JP H0321472 discloses a gas sampling device which extracts device from a high temperature and high dust atmosphere and further includes a cooling jacket 1 outside the sampling pipes 4 and 7 where a refrigerant flows toward exit 3 from entrance 2, see fig. 1 or jacket 21 with mouths 22/23 of fig. 2 and translation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included a cooling jacket with and inlet for refrigerant in the device of Nokatsu et al since the sampling is extracted from a high temperature and high dust atmosphere as disclosed by JP H0321472 in order to protect the sampler and prevent dust adhesion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, on line 1, it is unclear what “a sample 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861         

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861